Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter:  the material of the sidewall and end wall of cushioning material, the movable wall of polymer foam surrounded by water-resistant fabric in the stiffening material in the claims, the first, second, third, and fourth living hinges have a thickness less than a thickness of the central panel, the first end panel, and the second end panel in claim 8, the central panel, the first end panel, and the second end panel are provided in separate compartments of a fabric sleeve, the fabric sleeve defining the first and second living hinges.
Claims 1-2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (8033405).  or in the alternative under 35 U.S.C. 103 as being unpatentable over Wang ‘405.   Wang teaches a portable pack with a bag having a chamber defined by an end wall.  Note the end wall in fig. 1, a first side panels 11, an inner wall in fig. 9 having a central panel 3, a first end panel (panel between 31 and 32) connected to a first end of the central by first living hinge at 32, and connected to the second first side wall by a second living hinge at 31, and a second end panel (on the other side) connected to a second end of the central panel by a third living hinge and to the second side wall by a fourth living hinge.    The inner wall is operable between a first position having the central panel spaced apart from the end wall of the bag (Fig. 9) and a second position having the central panel abutting the end wall of the bag (Fig. 10).  
With respect to the limitation the central panel adds structural integrity to a bottom of the pack such that the bottom of the pack has a greater structural integrity in the second position than in the first position, this require the placement of the movable partition member into the bottom receiving space so that when the partition is moved to a collapsed position, the material of the collapsed partition will lie on top of the bottom wall and add to the thickness of the bottom of the container.  Note that Wang teaches the container have multiple receiving spaces and the movable partition can be provided in all of the receiving spaces so that each receiving space can be divided further into compartment.
a plurality of horizontal partition panels 12 fixedly connected between the two vertical side panels 11 at different elevations and dividing the holding space surrounded by the two vertical side panels 11 and the vertical back panel 14 into multiple vertically spaced receiving spaces, (with emphasis) 
…
Further, partition boards may be inserted into the receiving spaces to divide each receiving space into multiple compartments. (with emphasis)

In the alternative, to the degree it is argued that the bottom receiving spaces does not have a movable partition.  It would have been obvious to one of ordinary skill in the art to provide the movable partition of fig. 9-10 in the bottom receiving space (the one having the bottom wall) to enable one to organize contents on the bottom receiving space.
	Note the material of the side panel being flexible and the partition is made from hardboards and wrapped with a flexible fabric covering so that the hardboards are foldable relative to one another.
A collapsible closet organizer normally comprises two vertical side panels made of a flexible sheet material, 
..
(10) Further, each partition member can be formed of one or a plurality of hardboards and wrapped with a flexible fabric covering so that the hardboards are foldable relative to one another. (with emphasis)

Regarding claim 7, note the teaching above where partition member can be formed of one or a plurality of hardboards and wrapped with a flexible fabric covering so that the hardboards are foldable relative to one another.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Faulkenberry (3904258).  Wang meets all claimed limitations except for the pliable cover provide at a first of the bag and a pair of straps.   Faulkenberry teaches that it is known in the art to provide a similar collapsible organizer as Wang with a flexible cover and a pair of straps.  It would have been obvious to one of ordinary skill in the art to provide a flexible cover and a pair of straps as taught by Faulkenberry to provide added protection. 
Regarding the use of the straps to be worn as a backpack, note that this is an intended use. The two straps in Faulkenberry can be worn around a person such that the organizer can be carried as a backpack. Also, there is no structural difference between the claimed pair of straps and the straps in Faulkenberry.
Regarding the stiffness of each of the central panel, the first panel, and the second panel is greater than a stiffness of the pliable cover panel, as set forth above, the movable partition in Wang are rigid and inherently by more flexible than the cover in Faulkenberry.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dullen et al. (8985432).  Dullen teaches that it is known in the art to provide a material similar to Wang with plurality of hardboards being wrapped with a flexible fabric covering so that the hardboards are foldable relative to one another with the living hinge having a thickness less than the material where the hardboards are wrapped in fig. 5.  It would have been obvious to one of ordinary skill in the art to provide wherein the first, second, third, and fourth living hinges have a thickness less than a thickness of the central panel, the first end panel, and the second end panel as taught by Dullen to provide an alternative construction for the hinge for the various panels to connect and move relative to one another.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lo (9211002).  Lo teaches that it is known in the art to provide fasteners on both side portions at 202 in fig.5.  it would have been obvious to one of ordinary skill in the art to provide fastener as taught by Lo to provide added security.

Claims 11, 15, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP61-199226 (JP’226) in view of Jacober (5090526).  JP teaches a bag having a chamber defined by an end wall, a first side wall extending from the end wall, and a second side wall extending from the end wall and spaced apart from the first side wall, a distance between the first side wall and the second side wall defining a width of the chamber, an inner wall having a fist end pivotally attached to the first sidewall and the second disposed at an opposite side opposite end of the inner wall from the first end and pivotally attached to the second side wall, a distance from the first end to the second end defining, wherein a length of the inner wall that is greater than the width of the chamber, wherein the end wall is pliable, the inner wall 4 includes a central panel operable between a first position (fig. 2) having the central panel spaced apart from the end wall and a second position (dash line fig. 2) having the central panel abutting the end wall.   with respect to the limitation that that the material and/or stiffness of the central panel is configured such that, in the second position, the central panel adds structural integrity to a bottom of the pack such that the bottom of the pack has a greater structural integrity in the second position than in the first position.  
Note that the partition 4 is clearly of a rigid material in order to function as a divider to separate the contents. 
With respect to the material of the bag being pliable and comprising a cushioning material, Jacober teaches that it is known in the art to provide a bag with a cushion resilient foam material between sheet layer while provide a more rigid foldable partition at 40:
A resilient foam sheet layer 38 is disposed intermediate inner and outer web layers 34 and 36. Foam sheet layer 38 has a peripheral edge portion disposed inwardly of and adjacent to the overlying peripheral edges of web layers 34 and 36. Flexible corners 24 are formed by sewing or otherwise joining adjacent panels 14-20 along their respective overlaying peripheral edges. 

(8) In the preferred embodiment shown in FIG. 2, carrier 10 optionally, but preferably, includes a shelf member 40 disposed within body cavity 26. Shelf member 40 includes a rigid planar intermediate portion 42 having first elongate edge 44 hingably connected at 46 to the inner surface of side panel 14 (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide a cushion foam material on the outside wall of the bag as taught by Jacober to provide protection for the contents of the handbag. 
Claims 1-7, 10, 12-15, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over P’226 rejection, as set forth above, and further in view of Wang.  JP ‘226 meets all claimed limitations except for the inner wall having a first end panel pivotally attached to a first end of the central panel, and a second end panel pivotally attached to a second end of the central panel.  Wang teaches that it is known in the art to provide an inner wall with a first end panel pivotally attached to a first end of the central panel, and a second end panel pivotally attached to a second end of the central panel as set forth supra. It would have been obvious to one of ordinary skill in the art to provide an inner wall as taught by wang to provide an alternative construction for a foldable shelf and/or to provide further compartment for sorting the contents.
Regarding claim 21, Jacober also teaches that it is known in the art to provide shoulder strap for carrying the bag as a backpack.  It would have been obvious to one of ordinary skill in the art to provide shoulder straps as taught by Jacober to enable one to carry the bag differently so the arms not tired.
Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’226 in view of Jacober and Wang, as set forth above, and further in view of Dullen et al. (8985432).  Dullen teaches that it is known in the art to provide foldable panels and living hinge with the foldable panels in separate compartments as show in fig. 5.  It would have been obvious to one of ordinary skill in the art to provide the inner panel of Wang with foldable panels and living hinge with the foldable panels in separate compartments as taught by Dullen to provide the desired construction for the inner wall.

Regarding the drawing objections, applicant fials to show many limitations and the drawings objections under 37CFR1.83 stand.
Applicant's arguments have been fully considered but they are not persuasive.  Regarding the Wang rejection, with respect to the limitation the central panel adds structural integrity to a bottom of the pack such that the bottom of the pack has a greater structural integrity in the second position than in the first position, this require the placement of the movable partition member into the bottom receiving space so that when the partition is moved to a collapsed position, the material of the collapsed partition will lie on top of the bottom wall and add to the thickness of the bottom of the container.  Note that Wang teaches the container have multiple receiving spaces and the movable partition can be provided in all of the receiving spaces so that each receiving space can be divided further into compartment.
a plurality of horizontal partition panels 12 fixedly connected between the two vertical side panels 11 at different elevations and dividing the holding space surrounded by the two vertical side panels 11 and the vertical back panel 14 into multiple vertically spaced receiving spaces, (with emphasis) 
…
Further, partition boards may be inserted into the receiving spaces to divide each receiving space into multiple compartments. (with emphasis)

With respect to the bag being portable, note that the term “portable” does not impart any structure over the device in Wang.  Wang teaches the device can be collapsible.  Therefore, it is foldable for easy storage and portable.
	Other arguments are moot in view of new grounds of rejections.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733